Citation Nr: 0835329	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to March 1972.  

These matters come to the Board of Veterans' Appeals (Board) 
following a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that decision, the RO denied the veteran's 
petition to reopen his previously denied claims for service 
connection for bilateral hearing loss and for PTSD.  

The veteran was scheduled for a Board hearing in Washington, 
DC.  In February 2008, the Board was notified by the veteran 
that he would be unable to appear, and he wished his claims 
to be considered on the evidence of record.  


FINDINGS OF FACT

1.  All notification and development duties needed to render 
a decision on the veteran's petition to reopen his claims for 
service connection for bilateral hearing loss and for PTSD 
have been met.  

2.  In a July 2003 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  Although notified of the denial and his appellate 
rights, the veteran did not perfect a timely appeal of the 
decision as to that issue.

3.  Additional evidence associated with the claims file since 
the RO's July 2003 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for bilateral hearing loss.  

4.  In an April 2004 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
notified of the denial and his appellate rights, the veteran 
did not perfect a timely appeal.
5.  Additional evidence associated with the claims file since 
the RO's April 2004 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The July 2003 and April 2004 RO decisions that denied the 
veteran's claims for service connection for bilateral hearing 
loss and for PTSD, respectively, are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Since the July 2003 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for bilateral hearing loss 
are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Since the April 2004 RO decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for PTSD are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claims for service 
connection for bilateral hearing loss and for PTSD have been 
accomplished.

In this respect, through January 2006 and April 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  In this regard, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Veterans Appeals (Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  After having carefully reviewed the record, the 
Board has concluded that the notice requirements of the VCAA, 
per the holding in Kent, have been satisfied.  

In particular, the January 2006 and April 2006 notice letters 
informed the veteran of the reasons behind the previous 
denial of his claims and what he needed to submit to reopen 
his claims.  The veteran was also notified of the evidence 
that would be necessary to substantiate the element or 
elements required to establish service connection.  Thus, the 
Board finds the specific notice requirements involving a 
petition to reopen a previously denied claim have been met.  
Kent, 20 Vet. App. at 1.  The veteran is on notice of what he 
needs to reopen his claims and the evidence necessary to 
substantiate his claims for service connection.

The Board also finds that the January 2006 and April 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Furthermore, the April 2006 notice letter informed 
the veteran of the provisions regarding the assignment of 
effective dates and disability rating elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Thus, the Board finds that, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The RO has obtained the veteran's service medical 
records as well as relevant VA treatment records.  As for 
whether further action should have been undertaken by way of 
obtaining medical opinions, the Board notes, as reflected 
below, that new and material evidence to reopen the veteran's 
claims for service connection for bilateral hearing loss and 
for PTSD has not been received.  Given the standard of the 
regulation, the Board finds that VA did not have a duty to 
obtain a medical examination or medical opinion as to those 
claims in this case.  See 38 C.F.R. § 3.159(c)(4)(iii).


II.  Analysis

As indicated above, in July 2003 and April 2004 rating 
decisions, the RO denied the veteran's claims for service 
connection for bilateral hearing loss and for PTSD, 
respectively.  The veteran was timely notified of the adverse 
decisions and his appellate rights, but did not appeal.  
Thus, the rating decisions of July 2003 and April 2004 are 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In January 2006, the veteran 
sought to reopen his previously denied claims.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

(During the pendency of the veteran's appeal VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final denials 
were the July 2003 and April 2004 decisions.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

a.  Bilateral Hearing Loss 

The veteran was notified in August 2003 that his claim for 
service connection for bilateral hearing loss was denied as a 
result of his failing to submit medical evidence of the 
alleged disability or any evidence possibility relating the 
alleged disability to service.  The relevant evidence of 
record since the RO's final decision in July 2003 consists of 
the veteran's statements and VA outpatient treatment records.  
With regard to the outpatient treatment records, in 
particular, a December 2005 New Patient Note from the VA 
Outpatient Clinic (VAOPC) in Corpus Christi, Texas reflects a 
physician's note of the veteran's reported history of 
"[S]ome hearing loss".  Later that same day, the veteran 
was evaluated by medical professional identified as a 
licensed master social worker - advanced clinical 
practitioner (LMSW - ACP) (hereinafter "social worker").  
The examiner was also a licensed clinical therapist (LCT).  
Following an evaluation of the veteran, the examiner noted a 
diagnostic impression (Axis III) of bilateral hearing loss.  
Her impression was based solely on her review of the December 
2005 New Patient Note.  

Here, the basis of the prior denial was the lack of a medical 
diagnosis of bilateral hearing loss and competent medical 
evidence relating hearing loss to the veteran's service.  
Evidence received since the July 2003 RO decision, does not 
reflect any medical diagnosis of bilateral hearing loss or 
competent medical opinion evidence relating bilateral hearing 
loss to the veteran's service.  Furthermore, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (New and 
material evidence is required to be something other than the 
veteran's own statement); see also Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Notwithstanding the veteran's competency to report having 
hearing loss, none of the evidence or argument submitted 
since the final July 2003 decision relates any bilateral 
hearing loss to the veteran's period of military service. 

Therefore, the Board finds that the evidence received since 
the final RO decision in July 2003 is new in the sense that 
it was not previously before agency decision makers.  
However, the evidence is not material for purposes of 
reopening the claim for service connection for bilateral 
hearing loss.  In this case, the evidence received does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
bilateral hearing loss have not been met, and the appeal as 
to this issue must be denied.  As new and material evidence 
to reopen this finally disallowed claim has not been 
received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

b.  PTSD

The veteran was notified in May 2004 that his claim for 
service connection for PTSD was denied as a result of his 
failing to submit evidence showing a confirmed diagnosis of 
PTSD or a confirmed, in-service stressor.  The relevant 
evidence of record since the RO's final decision in April 
2004 consists of VA medical treatment records from the Corpus 
Christi VAOPC and statements from the veteran concerning an 
in-service stressor.  

In particular, a licensed vocational nurse noted in a 
November 2005 primary care report that the veteran tested 
positive on a PTSD screen.  As a result, the veteran was 
examined by a physician in December 2005 who reported a 
possibility of PTSD and referred the veteran to the 
aforementioned social worker for a PTSD evaluation later that 
day.  After the social worker completed the PTSD evaluation, 
she opined that the veteran did not have PTSD, noting "[T]he 
patient does not appear to meet criteria for this 
diagnosis."  Subsequent psychological and psychiatric 
evaluations of the veteran in February 2006, March 2006, and 
August 2006 reflect diagnoses of dysthymic disorder.  
Otherwise, the veteran was not diagnosed as having PTSD.  

Here, the basis of the prior denial was the lack of a medical 
diagnosis of PTSD and the lack of a confirmed in-service 
stressor.  Evidence received since the April 2004 RO decision 
reveals information regarding an in-service stressor, but 
otherwise does not reflect a medical diagnosis for PTSD.  
Therefore, while the evidence in regards to the veteran's in-
service stressor is new, it is not material absent a medical 
diagnosis of PTSD.  The Board notes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  Furthermore, as 
noted above, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Voracek, 421 F.3d at 1299.
Therefore, the Board finds that the evidence received since 
the final RO decision in April 2004 is new in the sense that 
it was not previously before agency decision makers.  
However, the evidence is not material for purposes of 
reopening the claim for service connection for PTSD.  In this 
case, the evidence received does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
PTSD have not been met, and the appeal as to this issue must 
be denied.  As new and material evidence to reopen this 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has not been received, the 
application to reopen the claim for entitlement to service 
connection for bilateral hearing loss is denied.

As new and material evidence has not been received, the 
application to reopen the claim for entitlement to service 
connection for PTSD is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


